     Case: 1:09-cr-00306-SO Doc #: 278 Filed: 10/07/19 1 of 4. PageID #: 1403




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                          )   CASE NO.: 1:109-CR-00306
                                                   )
               Plaintiff,                          )   JUDGE SOLOMON OLIVER, JR.
                                                   )
       v.                                          )
                                                   )   GOVERNMENT’S UNOPPOSED
ROBERT L. TURNER,                                  )   MOTION TO RESCHEDULE
                                                   )   RESENTENCING DUE TO THE
               Defendant.                          )   UNAVAILABILITY OF DEFENDANT


       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Brian M. McDonough, Assistant U.S. Attorney, respectfully moves this

Court to reschedule defendant Robert L. Turner’s sentencing from October 9, 2019, at 2:00 p.m.

to any time after Turner arrives in the Northern District of Ohio. The U.S. Marshal will notify

the Court once Turner is in the district.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                             By:       /s/ Brian M. McDonough
                                                       Brian M. McDonough (OH: 0072954)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3965
                                                       (216) 522-2403 (facsimile)
                                                       Brian.McDonough@usdoj.gov
     Case: 1:09-cr-00306-SO Doc #: 278 Filed: 10/07/19 2 of 4. PageID #: 1404



                                       MEMORANDUM

       On September 9, 2019, a re-sentencing was set to go forward in this case. Assistant

Federal Public Defender Christin Grostic was present for Defendant Robert Lee Turner.

Probation Officer Ryan Franklin was present on behalf of Michelle Spaulding. Turner did not

appear. After a short colloquy, the Court decided it best to continue the hearing until Turner

could be present to participate. The Court reset the sentencing to October 9, 2019, at 2 p.m. and

requested that the AUSA ensure the proper forms were filed with the U.S. Marshal for transport

and appearance.

       On September 9, 2019, the undersigned AUSA prepared a USA-475 transport form and

notified the U.S. Marshal of the transport request. Turner was an inmate at Manchester FCI in

Manchester, KY, BOP Inmate Number 55934-060. The USA-475 form was approved on

September 20, 2019. On September 26, 2019, the U.S. Marshal notified this AUSA that Turner

might not arrive until October 9. Defense counsel Grostic requested to be notified when Turner

arrived in the district. On October 3, 2019, the U.S. Marshal advised this AUSA that Turner

would not arrive in time for the hearing, but that the U.S. Marshal would update everyone.

       Government counsel respectfully requests that the resentencing be rescheduled to any

time after Turner arrives in the district. The U.S. Marshal will notify everyone. The additional

time will also allow defense counsel Grostic to confer with his client. The defense has no

objection to the rescheduling.




                                                2
     Case: 1:09-cr-00306-SO Doc #: 278 Filed: 10/07/19 3 of 4. PageID #: 1405



       For all of the foregoing reasons, the government respectfully requests that the

resentencing hearing be rescheduled.

                                                    Respectfully submitted,

                                                    JUSTIN E. HERDMAN
                                                    United States Attorney

                                             By:    /s/ Brian M. McDonough
                                                    Brian M. McDonough (OH: 0072954)
                                                    Assistant United States Attorney
                                                    United States Court House
                                                    801 West Superior Avenue, Suite 400
                                                    Cleveland, OH 44113
                                                    (216) 622-3965
                                                    (216) 522-2403 (facsimile)
                                                    Brian.McDonough@usdoj.gov




                                                3
     Case: 1:09-cr-00306-SO Doc #: 278 Filed: 10/07/19 4 of 4. PageID #: 1406



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of October, 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.


                                                       /s/ Brian M. McDonough
                                                       Brian M. McDonough
                                                       Assistant U.S. Attorney




                                                  4
